DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has been filed as a continuation of prior U.S. Application Serial No. 16/428,357, filed May 31, 2019.  The priority application has been reviewed.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed March 30, 2021 and January 5, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits. Note that the citation to Watanabe (U.S. Patent Application No. 2008/0318819) in the IDS filed on March 30, 2021 is incorrect as the cited document is to Saita et al. (Grease Composition and Bearing; not relevant and not considered).  Note that the items line out in the IDS filed January 5, 2022 appear to be duplicate citations presented in the earlier filed March 30, 2021 IDS.  The citations have been considered but duplicate citations have been lined through.
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
Drawings
The drawings received March 30, 2021 are acceptable for examination purposes.
Specification
The specification received March 30, 2021 has been reviewed for examination purposes.
	The disclosure is objected to because of the following informalities: the status of the prior U.S. application listed in the first sentence of the application should be updated since it has matured into a U.S. patent.   Appropriate correction is required.
Claim Objections
Claim 20 objected to because of the following informalities:  the phrase “at least to” at line 7 should be “at least two”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the corresponding longitudinal beam" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously recites “at least two longitudinal beams” (plural) and it is unclear which longitudinal beam(s) the limitations of lines 13-15 of claim 1 are directed to.  Claims 2-19 are dependent upon claim 1 and do not remedy this issue.   Thus claims 2-19 are rejected for at least the same reasons.
Claim 5 recites the limitation "the corresponding transverse beam" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously recites “at least two transverse beams” (plural) and it is unclear which first transverse beam(s) the limitations of lines 4-5 of claim 5 are directed to.    This also applies to claims 8-9, dependent upon claim 5 but not remedying the issue of claim 5.
Claim 20 recites the limitation "the corresponding longitudinal beam" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 previously recites “at least two longitudinal beams” (plural) and it is unclear which longitudinal beam(s) the limitations of lines 13-15 of claim 20 are directed to.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,998,589. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claim 1 U.S. Patent No. 10,998,589 claims a battery pack for an electric vehicle, the battery pack comprising: a casing wherein a battery is placed; a cooling plate located below the casing in a height direction; and a bracket assembly located below the cooling plate in the height direction and fixedly connected to the casing, wherein the bracket assembly is used for a direct contact with a mounting plate of the electric vehicle, wherein the bracket assembly comprises: at least two longitudinal beams arranged apart along a width direction, wherein each of the longitudinal beam comprises: a supporting member formed on a side of the width direction of each of the longitudinal beams and extending in the width direction, and a mounting member formed on the other side of the width direction of each of the longitudinal beams and extending in the width direction; and at least two transverse beams arranged apart along a length direction with transverse beam ends in the width direction of each of the transverse beams respectively fixedly connected to the corresponding longitudinal beam (see claims 1 and 8).
As to instant claim 2, U.S. Patent No. 10,998,589 claims the cooling plate comprises a main body portion and a plurality of first mounting portions, provided that each of the first mounting portions is protrudingly formed from the main body portion; and each of the longitudinal beams comprises a plurality of second mounting portions formed on a side of each of the longitudinal beams facing the cooling plate, provided that each of the second mounting portions engages a corresponding first mounting portion of the cooling plate and is fixedly connected to the corresponding first mounting portion (see claim 2).
As to instant claim 3, U.S. Patent No. 10,998,589 claims the cooling plate comprises a plurality of first engaging portions formed on a side of the cooling plate facing the bracket assembly and arranged apart along the width direction; and each of the transverse beams comprises a plurality of second engaging portions formed on a side of the transverse beams facing the cooling plate and arranged apart in the width direction, and each of the second engaging portions has a protrusion recess engagement with a corresponding one of the first engaging portions (see claim 3).
As to instant claim 4, U.S. Patent No. 10,998,589 claims each of the first engaging portions of the cooling plate forms a U-shaped structure; and the plurality of the second engaging portions of the transverse beams form a serrated structure (see claim 4).
As to instant claim 5, U.S. Patent No. 10,998,589 claims wherein each of the longitudinal beams comprises a plurality of third mounting portions formed on a side of each of the longitudinal beams facing the cooling plate and arranged apart in the length direction, wherein each of the third mounting portions is fixedly connected to a transverse beam end of the corresponding transverse beam (see claim 5).
As to instant claim 6, U.S. Patent No. 10,998,589 claims the bracket assembly comprises a protective beam fixedly connected to longitudinal beam ends of each of the longitudinal beams in the length direction (see claim 1).
As to instant claim 7, U.S. Patent No. 10,998,589 claims the protective beam comprises: a flat plate portion arranged side by side with the at least two transverse beams; and a side plate portion protruding from the flat plate portion in the height direction and located on a side of the longitudinal direction of the cooling plate, wherein the side plate portion protects the cooling plate in the longitudinal direction (see claim 7).
As to instant claim 8, U.S. Patent No. 10,998,589 claims each of the longitudinal beams comprises a fourth mounting portion formed on a side of each of the longitudinal beams end facing the cooling plate (see claim 6).
As to instant claim 9, U.S. Patent No. 10,998,589 claims the bracket assembly comprises a protective beam fixedly connected to longitudinal beam ends of each of the longitudinal beams in the length direction, and the fourth mounting portion is fixedly connected to the protective beam (see claim 9).
As to instant claim 10, U.S. Patent No. 10,998,589 claims each of the longitudinal beams comprises a plurality of fixing holes fixedly connected to a plurality of mounting holes in the casing (see claim 10).
As to instant claim 11, U.S. Patent No. 10,998,589 claims the plurality of the first mounting portions on the cooling plate and the plurality of the second mounting portions on the longitudinal beams are further fixedly connected to a plurality of mounting holes in the casing (see claim 11).
As to instant claim 12, U.S. Patent No. 10,998,589 claims the supporting member on the longitudinal beams is bonded to the casing (see claim 12).
As to instant claim 13, U.S. Patent No. 10,998,589 claims the bracket assembly is connected to the casing by a fastener (see claim 13).
As to instant claims 14 and 15 U.S. Patent No. 10,998,589 claims the fastener is a bolt (see claim 14).
As to instant claims 16-17, U.S. Patent No. 10,998,589 claims the battery is lithium ion battery (see claim 9).
As to instant claim 19, U.S. Patent No. 10,998,589 claims the cooling plate therein which would obviously include a form of well-known coolant including cooling liquid circulating therein.
As to instant claim 20, U.S. Patent No. 10,998,589 claims an electric vehicle comprising a battery pack, the battery pack comprising: a casing wherein a battery is placed; a cooling plate located below the casing in a height direction; and a bracket assembly located below the cooling plate in the height direction and fixedly connected to the casing, wherein the bracket assembly is used for a direct contact with a mounting plate of the electric vehicle, wherein the bracket assembly comprises: at least to longitudinal beams arranged apart along a width direction, wherein each of the longitudinal beam comprises: a supporting member formed on a side of the width direction of each of the longitudinal beams and extending in the width direction, and a mounting member formed on the other side of the width direction of each of the longitudinal beams and extending in the width direction; and at least two transverse beams arranged apart along a length direction with two transverse beam ends in the width direction of each of the transverse beams respectively fixedly connected to the corresponding longitudinal beam (see claims 1, 8 and 15).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,998,589 as applied to claim 1 above and further in view of Obasih et al. (U.S. Patent Application No. 2012/0263988) or Roh et al. (U.S. Patent Application No. 2016/0087319). Although the claims at issue are not identical, they are not patentably distinct from each other.
While U.S. Patent No. 10,998,589 discloses a similar invention including a cooling plate and cooling features therein, the claimed invention does not include the presence of thermal pads between the casing and cooling plate as recited in instant claim 19.  
Obasih recognizes the use of thermal pads between a battery casing and adjacent structure (paras [0061]-[0066]).  Roh teaches of thermal pads for accelerating heat transfer between a battery housing and an adjacent member in the battery pack (para. [0055]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the claimed invention of U.S. Patent No. 10,998,589 to include thermal pads between a battery housing and adjacent elements in the battery pack since it would have provided improved thermal management in the battery pack.
Allowable Subject Matter
Claims 1-20 are would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejections, claim objection and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
a.  With respect to claim 1 and (dependent claims 2-19), none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery pack of at least claim 1 comprising the casing where a battery is placed, cooling plate below the casing and the particular bracket assembly located below  the cooling plate as recited therein.
Shimizu (U.S. Patent Application No. 2009/0246606) discloses a battery pack for an electric vehicle with transverse and longitudinal beams, however neither Shimizu nor the remaining prior art of record reasonably teach, suggest or render obvious the longitudinal beams comprising the claimed supporting and mounting members extending on opposing sides of the width direction of each longitudinal beam as recited therein.
The particulars of the claimed bracket in conjunction with the battery casing and cooling plate is not reasonably disclosed by any of the cited prior art of record, alone or in combination.  Therefore the invention of claims 1-19 is held to be allowable.
a.  With respect to claim 20, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the electric vehicle comprising the battery pack of claim 20 comprising the casing where a battery is placed, cooling plate below the casing and the particular bracket assembly located below  the cooling plate as recited therein.
Shimizu (U.S. Patent Application No. 2009/0246606) discloses a battery pack for an electric vehicle with transverse and longitudinal beams, however neither Shimizu nor the remaining prior art of record reasonably teach, suggest or render obvious the longitudinal beams comprising the claimed supporting and mounting members extending on opposing sides of the width direction of each longitudinal beam as recited therein.
The particulars of a vehicle including the claimed bracket in conjunction with the battery casing and cooling plate is not reasonably disclosed by any of the cited prior art of record, alone or in combination.  Therefore the invention of claim 20 is held to be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2008/0318119 (Watanabe et al.) has been cited to address the incorrect reference citation in the IDS filed on March 30, 2021.  U.S. Patent Application No. 2014/0315064 discloses a battery pack comprising a casing, cooling plate and different mounting bracket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725